Case 15-32769 Document 32 Filed in TXSB on 08/22/15 Page 1 of 3




                                                          FILED IN
                                                   1st COURT OF APPEALS
                                                       HOUSTON, TEXAS
                                                   8/24/2015 2:03:16 PM
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
                     Case 15-32769 Document 32 Filed in TXSB on 08/22/15 Page 2 of 3
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 15-32769-drj
Wayne L. Correll                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0541-4                  User: admin                        Page 1 of 2                          Date Rcvd: Aug 20, 2015
                                      Form ID: dsm180dj                  Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 22, 2015.
db             +Wayne L. Correll,    11515 Jones Rd.,    Houston, TX 77070-5925
cr              CHASEWOOD BANK,    2033 SH 249,   Houston, TX 77070
cr             +Newton B Schwartz, Sr.,    1911 Southwest Freeway,    Houston, TX 77098-4803
cr             +Vincent Lo,    1911 Southwest Freeway,    Houston, TX 77098-4803
9125142        +Andrew Jewelry,    12117 Jones Rd.,    Houston, TX 77070-5208
9125144         Bank of America,    PO Box 15220,    Wilmington, DE 19886-5220
9125145         Bank of America,    PO Box 45224,    Jacksonville, FL 32232-5224
9125143        +Bank of America,    9000 Southside Blvd Bldg,    Jacksonville, FL 32256-6705
9139408         Bank of America, N.A.,    P.O. Box 940186,    Simi Valley, CA 93094-0186
9125146        +Citibank SD, NA,    Citi Corp Credit Services,    Attn: Bankruptcy,   PO Box 790040,
                 Saint Louis, MO 63179-0040
9125147        +Citizens Bank,    Attn: Bankruptcy Dept,    443 Jefferson Blvd MS RJW-135,
                 Warwick, RI 02886-1321
9125148         Citizens One Auto Finance,    PO Box 42113,    Providence, RI 02940-2113
9125149        +Mabel Lee-Lo,    1911 Southwest Freeway,    Houston, TX 77098-4803
9125150        +Michelle Hartman,    c/o Newton Schwartz, Sr., Esq.,    1911 Southwest Freeway,
                 Houston, TX 77098-4803
9125151        +Peggy Correll,    11515 Jones Rd. B,    Houston, TX 77070-5925
9125152        +Randy L. Wooten, Esq.,    5625 FM 1960 Rd. West,    Suite 214,   Houston, TX 77069-4210
9125153        +The Chasewood Bank,    20333 State Highway 249,    Houston, TX 77070-2615
9125154        +Vincent K. Lo,    1911 Southwest Freeway,    Houston, TX 77098-4803
9203675         eCAST Settlement Corporation, assignee,     of Citibank, N.A.,   POB 29262,
                 New York, NY 10087-9262

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: houston_bankruptcy@LGBS.com Aug 20 2015 20:56:15      Cypress Fairbanks ISD,
                 Linebarger, Goggan, Blair & Sampson,   attn: Tara L. Grundemeier,    P O Box 3064,
                 Houston, Tx 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 20 2015 20:56:15      Harris County,
                 c/o Tara L. Grundemeier,   Post Office Box 3064,   Houston, TX 77253-3064
9172713         E-mail/Text: houston_bankruptcy@LGBS.com Aug 20 2015 20:56:15      Cypress Fairbanks ISD,
                 c/o Tara L. Grundemeier,   Linebarger Goggan Blair & Sampson LLP,    P.O. Box 3064,
                 Houston, Tx. 77253-3064
9172711         E-mail/Text: houston_bankruptcy@LGBS.com Aug 20 2015 20:56:15      Harris County et al,
                 c/o Tara L. Grundemeier,   Linebarger Goggan Blair & Sampson LLP,    P.O. Box 3064,
                 Houston, Tx. 77253-3064
9125400         E-mail/Text: cio.bncmail@irs.gov Aug 20 2015 20:55:37     INTERNAL REVENUE SERVICE,
                 P O Box 7346,   Philadelphia PA 19101-7346
                                                                                             TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Michelle Hartman,    1911 Southwest Freeway,   Houston
cr*              +Mabel Lee-Lo,   1911 Southwest Freeway,    Houston, TX 77098-4803
9172712*          Harris County et al,    c/o Tara L. Grundemeier,   Linebarger Goggan Blair & Sampson LLP,
                   P.O. Box 3064,   Houston, Tx. 77253-3064
                                                                                               TOTALS: 1, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 9): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social Security
Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required by the
bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 22, 2015                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 20, 2015 at the address(es) listed below:
              Cristina Platon Camarata   on behalf of Creditor   CHASEWOOD BANK
               cristina.camarata@buckleymadole.com, notice@bkcylaw.com
              David G Peake   court@peakech13trustee.com
              Newton Boris Schwartz, Sr   on behalf of Creditor Mabel Lee-Lo nbs@nbslawyers.com
              Newton Boris Schwartz, Sr   on behalf of Creditor Vincent Lo nbs@nbslawyers.com
                Case 15-32769 Document 32 Filed in TXSB on 08/22/15 Page 3 of 3



District/off: 0541-4         User: admin                  Page 2 of 2                  Date Rcvd: Aug 20, 2015
                             Form ID: dsm180dj            Total Noticed: 24


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Newton Boris Schwartz, Sr   on behalf of Creditor Newton B Schwartz, Sr. nbs@nbslawyers.com
              Newton Boris Schwartz, Sr   on behalf of Creditor Michelle Hartman nbs@nbslawyers.com
              Tara L Grundemeier   on behalf of Creditor   Cypress Fairbanks ISD
               houston_bankruptcy@publicans.com
              Tara L Grundemeier   on behalf of Creditor   Harris County houston_bankruptcy@publicans.com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
              William Kyle Vaughn   on behalf of Debtor Wayne L. Correll wkv@wkvlf.com, susann@wkvlf.com
                                                                                            TOTAL: 10